Citation Nr: 9924688	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-06 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss, including as secondary to the service-connected otitis 
media.

2.  Entitlement to an increased (compensable) evaluation for 
otitis media.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from November 1948 to 
November 1951.  He has been represented throughout his appeal 
by The American Legion.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of March 
1996, by the New York, New York Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims for service connection for bilateral hearing 
loss and a compensable evaluation for otitis media.  The 
notice of disagreement with this determination was received 
in April 1996.  The statement of the case was issued in May 
1996.  The substantive appeal was received in March 1997.  
Additional medical records were received in March 1997.  In 
January 1999, the veteran submitted additional evidence 
directly to the Board in support of his claim.  In written 
argument to the Board dated in January 1999, the veteran's 
representative waived consideration of this evidence by the 
RO pursuant to 38 C.F.R. § 20.1304(c) (1998).  

In the interest of due process, in April 1999, the Board 
requested a medical opinion, pursuant to 38 U.S.C.A. § 7109 
and as set forth in a designated Veterans Health 
Administration (VHA) Directive, in response to the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  See 38 U.S.C.A. § 7109(a) (West 1991) and 38 
C.F.R. § 20.901 (1998).  See Wray v. Brown, 7 Vet. App. 488, 
493 (1995).  In May 1999, the Board received the opinion and, 
later that month, the veteran and his representative were 
given an opportunity to present additional argument.  In July 
1999, they provided a written response with additional 
medical evidence and the veteran waived consideration of the 
new evidence by the RO.  See 38 C.F.R. § 20.1304 (1998).  

Pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. 
§ 20.900(c), in March 1998, the Vice Chairman of the Board 
granted the Board's own motion for advancement on the docket 
in this case due to a previous delay resulting from 
administrative error.  

The Board notes that in the March 1996 rating decision, 
service connection was denied for gunshot wounds of the legs 
and for a digestive system disability.  In a March 1996 
letter, the veteran was notified of this decision and of his 
procedural and appellate rights.  In a subsequent July 1997 
rating decision, service connection for Meniere's disease was 
denied.  In an August 1997 letter, the veteran was notified 
of this decision and of his procedural and appellate rights.  
Since a notice of disagreement has not been received as to 
any of the aforementioned issues, none of those issues is in 
appellate status and before the Board at this time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for service connection for 
bilateral hearing loss has been obtained by the RO.  

2.  The competent medical evidence of record establishes that 
it is as likely as not that the veteran currently suffers 
from bilateral hearing loss due to military service.  


CONCLUSION OF LAW

The veteran's bilateral hearing loss was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.385 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, we note that we have found that the veteran's 
claim for service connection for bilateral hearing loss, to 
include as due to otitis media, is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, we 
find that he has presented a claim that is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Moreover, after 
reviewing the record, we are satisfied that all relevant 
facts have been properly developed.  Therefore, no further 
assistance to the veteran is required to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107(a).  

A.  Factual background.

The pertinent facts in this case may be briefly described.  The 
record indicates that the veteran had active military service 
from November 1948 to November 1951.  An enlistment examination, 
conducted in November 1948, reflects a hearing acuity of 15/15 on 
whispered testing in both ears, indicating normal hearing.  The 
service medical records indicate that the veteran was seen in 
April 1950 for complaints of ringing in his left ear following a 
flight in an airplane at high altitude; hearing was diminished in 
that ear.  Following an examination, the veteran was diagnosed 
with tubo-tympanitis, acute (AU).  The veteran was next seen in 
August 1950, at which time he was noted to have obstruction of 
the Eustachian orifices, bilateral; the pertinent diagnosis was 
chronic otitis media.  

Based on the above findings, a rating action of May 1952 
established service connection for otitis media, evaluated as 
noncompensably disabling, effective November 24, 1951.  

Private treatment reports dated from March 1991 to July 1995 
reflect that the veteran received clinical attention and 
treatment for several disabilities, including otitis media and 
hearing loss.  During a clinical evaluation in November 1993, it 
was noted that the veteran had a hearing aid in his left ear.  In 
July 1995, the veteran complained that his ears felt plugged and 
blocked.  

The veteran was afforded a VA audiological examination in 
February 1996, at which time he reported a history of hearing 
loss in both ears, left more than the right for the past 
eight to nine years.  The veteran related the history of the 
hearing loss to Alaska when he had a punctured left ear drum 
while he was in a plane; he stated that the plane descended 
too rapidly.  He indicated that he suffered a ruptured 
eardrum and, as a result, he subsequently developed hearing 
loss in the left ear.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
30
45
LEFT
60
55
55
60
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 72 in the left ear.  The 
pertinent diagnosis was bilateral hearing loss, with mild to 
moderate loss at 3000 Hertz and above on the right, and moderate 
to moderately severe loss through 6000 Hertz in the left, with a 
profound loss in the higher frequencies.  

Received in March 1997 were private treatment reports dated from 
May 1994 to December 1996, reflecting treatment for several 
disabilities, including hearing defect.  Also received in March 
1997 was the report of an audiogram performed in August 1996, 
indicating that the veteran had sensorineural hearing loss, 
greater on the left, with normal tympanograms.  It was noted that 
while the veteran complained of aural fullness, there was no 
evidence of effusion at that time.  

On authorized audiological evaluation in May 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
25
50
LEFT
85
80
65
65
65

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 56 in the left ear.  The examiner 
stated that data were consistent and were felt to represent the 
organic threshold of hearing.  It was also reported that there 
was a bilateral sensorineural hearing loss; the loss on the right 
was moderate to severe at 4000-Hertz level and above, and the 
loss on the left was moderate to moderately severe at 250 Hertz 
through 6000 Hertz and profound at higher frequencies.  

Received in February 1998 were private treatment records dated 
from March 1991 to December 1997, which show that the veteran 
received clinical attention for several disabilities.  These 
records do not show any treatment for bilateral hearing loss.  

Of record is a medical statement from Nikita Tregubov, M.D., 
dated in January 1999, noting that the veteran suffered injury to 
his ears when a military plane he was riding in dropped altitude 
very quickly, and that he currently suffered from bilateral 
hearing loss and otitis media.  Dr. Tregubov stated that it was 
his professional opinion that "it is as likely as not that the 
veteran's current bilateral hearing loss was caused by the injury 
on active duty that perforated his eardrums and caused the 
subsequent otitis media."  

In April 1999, the Board requested an opinion from a medical 
expert with the Veterans Health Administration (VHA).  That 
expert was asked to review the veteran's claims folder and 
furnish an opinion on the following questions:


1.  Whether it is as likely as not that 
the veteran's current bilateral hearing 
loss developed as a result of military 
service?

2.  If bilateral hearing loss is not 
directly due to an incident in service, 
is it as likely as not proximately due to 
or the result of the veteran's service-
connected otitis media? Or is it due to 
some other disability not related to 
service?


In a May 1999 report, after reviewing all of the evidence of 
record, the medical expert stated that it was unlikely that 
the veteran's right-sided hearing loss developed as a result 
of military service.  The VHA expert also stated that it was 
as likely as not that some degree of the veteran's left sided 
hearing loss developed as a result of military service.  The 
VHA expert explained that this conclusion was drawn from the 
fact that the veteran did experience onset of left sided 
tinnitus, and had a history of left sided hearing complaints 
as documented in his examination dated April 5, 1950.  She 
noted that, at that time, the audiogram showed some asymmetry 
in the veteran's hearing, with the left side being slightly 
worse than the right.  The VHA expert related that, in the 
face of a diagnosis of Meniere's disease in the left ear, 
however, the entire degree of sensorineural hearing loss was 
unlikely related to military service; she stated that a 
degree of the hearing loss was likely due to Meniere's 
disease involving the left ear.  

Submitted in July 1999 was a private medical statement from 
Glenn Schroyer, M.D., dated in June 1999, indicating that he 
was familiar with the veteran's current medical condition and 
his documented hearing loss.  Dr. Schroyer noted that he also 
reviewed the veteran's medical history, including his service 
medical records, which included a note dated April 5, 1950 
that documented "diminished hearing and ringing in ears due 
to high altitudes."  Dr. Schroyer observed that an 
additional note dated August 3, 1950 confirmed a finding of 
"Otitis media, right ear."  Dr. Schroyer stated that, 
"because he had chronic otitis media for at least 10 months, 
according to the records, and the treatment for otitis media 
was not optimal during this time period, it was his 
professional opinion that the current hearing loss in the 
right ear was more likely than not related to barometric 
changes in air pressure sustained when riding in aircraft and 
the subsequent development of otitis media during his tour of 
duty."  

Also submitted in July 1999 was a medical statement from 
David Frostick, PA., at the Plattsburgh VA clinic, dated in 
June 1999, indicating that the veteran suffers from bilateral 
hearing loss and Meniere's disease.  Dr. Frostick noted that 
the veteran suffered an injury to his ears while on active 
duty when the plane he was on lost altitude rapidly and it 
caused ruptured eardrums.  Dr. Frostick also noted that the 
veteran subsequently developed otitis media which became 
chronic.  Dr. Frostick stated that, after reviewing the 
veteran's records, it was his opinion that the veteran's 
bilateral hearing loss was at least as likely as not related 
to his service-connected injury and his subsequent otitis 
media.  



B.  Legal analysis.

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131. (West 1991).  Where the veteran served 90 days or more 
during a period of war or after December 31, 1946 and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  With chronic disease shown as such in service 
or within the presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service or in the 
presumptive period is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  

Pursuant to 38 U.S.C.A. § 3.385 (1998), impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that service 
connection may be established if a veteran currently 
satisfies the criteria of 38 C.F.R. § 3.385, and the evidence 
links the current hearing loss to military service.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).  In addition, the Court has 
held that the laws and regulations do not require inservice 
complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  

With regard to the bilateral hearing loss, the veteran 
underwent VA audiometric examinations in February 1996 and 
May 1997 and the report of these examinations show that he 
currently has bilateral hearing loss that meets the criteria 
of 38 C.F.R. § 3.385.  Therefore, service connection is not 
precluded for this condition if the hearing loss can be 
linked to service.  Ledford.  

In this regard, the Board notes that while the record does 
not reflect any finding of hearing loss during service, 
service medical records reflect complaints of diminished 
hearing in the left ear in April 1950 and a diagnosis of 
chronic otitis media.  In support of his claim, the veteran 
submitted a statement from a private physician dated in 
January 1999 which concluded that the current bilateral 
hearing loss was caused by the injury on active duty that 
perforated the veteran's eardrums and caused the subsequent 
otitis media.  This medical opinion was contradicted by an 
opinion from the VA otolaryngologist, dated in May 1999, 
regarding the etiology of the veteran's hearing loss.  The VA 
otolaryngologist indicated that while it was likely that some 
degree of the veteran's left sided hearing loss developed as 
a result of military service, it was unlikely that the 
veteran's right-sided hearing loss developed as a result of 
military service.  

Nevertheless, subsequent medical opinions submitted by the 
veteran, including a statement from a VA doctor at the 
Plattsburgh VA clinic, confirm that, following a thorough 
review of the records, the current bilateral hearing loss was 
at least as likely as not related to his service injury and 
subsequent otitis media.  This evidence, considered in 
conjunction with the evidence of record in its entirety, 
favors the veteran's contention that his bilateral hearing 
loss was incurred in service.  

Accordingly, the Board, based on its review of all the 
relevant evidence in this matter, finds that the evidence is 
in equipoise as to the merits of this claim.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.102 (1998).  In light of the foregoing, 
and granting the veteran the benefit of any doubt, the Board 
concludes that the veteran's bilateral hearing loss was 
incurred in service.  Therefore, service connection for 
bilateral hearing loss is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  



REMAND

The veteran essentially contends that his service-connected 
otitis media has increased in severity and should be 
compensable.  The veteran maintains that his otitis media has 
worsened to the point of causing frequent severe attacks of 
dizziness and nausea.  

The veteran is currently assigned a noncompensable evaluation 
for chronic suppurative otitis media.  In order for him to 
meet the criteria for a 10 percent evaluation for this 
disability (which is to be combined with ratings for loss of 
hearing), the disability must be during the continuance of 
the suppurative process.  38 C.F.R. § 4.87, Diagnostic Code 
6200.  In May 1997 the veteran underwent a VA ear, nose and 
throat (ENT) examination, an audiological examination, and a 
general medical examination.  Unfortunately the examination 
reports made no mention of complaints or findings regarding 
his service-connected chronic suppurative otitis media.  
Since the May 1997 VA examination reports fail to address 
otitis media of the left ear, these reports are inadequate 
for rating this disability.  Consequently, a current 
examination is warranted.  

Where, as here, a well-grounded claim has been made, the VA 
has a duty to assist the veteran in developing pertinent 
facts.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103, 3.159 (1998).  The duty to assist includes ordering 
a compensation examination when warranted by the 
circumstances.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for otitis media in 
recent years.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The veteran should be afforded a VA 
ear examination by an appropriate 
specialist to determine the current 
severity of the service-connected otitis 
media.  All indicated testing in this 
regard should be accomplished.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should report 
detailed findings, including whether 
there is any evidence of suppuration.  
Based on his/her review of the case, it 
is requested that the examiner express a 
medical opinion as to whether the 
service-connected otitis media is chronic 
or asymptomatic.  

3.  Regarding the notice to the veteran 
of the examinations scheduled in 
connection with this remand, the RO 
should provide the veteran with 
information sufficient to inform him of 
the consequences of a failure to report 
for any scheduled examination without 
good cause.  38 C.F.R. § 3.655.  

4.  The RO should then reevaluate the 
veteran's claim of entitlement to a 
compensable evaluation for otitis media.  
If the decision remains adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case, which summarizes 
the pertinent evidence, all applicable 
law and regulations, and reflects 
detailed reasons and bases for the 
decision.  They should then be afforded 
the applicable time period in which to 
respond to that supplemental statement of 
the case before the claim is returned to 
the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals







